DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Status

Claim 1, 7, 9, 10, and 18 are amended.
No claims are canceled.
No new claims are added. 
Claims 1-18 are presented for examination.

Response to Arguments
Applicant's arguments filed in the amendment filed on 1/19/2021 have been fully considered but they are not persuasive, reasons are set forth below.  

Regarding applicant’s arguments presented on page 7 and 8 of remarks documents where applicant argues that Kontola does not discloses or suggest, a probable content transmission error rate and a probable packet loss rate are calculated using the speed of the client mobile device.  
	In response, the examiner respectfully points out that, since specification does not provide any specific detail of how the claimed calculation is performed nor does it define the any specific meaning of the term, “calculating”, in that case given the simple meaning, term “calculating” is interpreted as any of the, estimating, planning, 
	Since speed of the client device determines estimation of outage region, where estimation of outage region is done by using outage data such as packet loss rate, block error rate, where outage data indicates the network signal coverage and network performance in given outage region in scale of zero to hundred (i.e. scale of quality of data transmission as disclosed in par. 0035), serving node looks up known information of outage data therefore estimates packet loss rate, block error rate (this step is also disclosed in par. 0073 , known to be a reduced throughput within a network outage region) based on the speed of the client terminal, in order to project the outage region. 

	Regarding applicant’s argument presented on page 8 and 9 that Kontola does not disclose, “adjusting, by the serving node, the content transmission bit rate for content to is be transmitted to the user device based on the calculated probable content transmission error rate, the calculated probable packet loss rate”. 


Regarding applicant’s arguments presented on page 9 and 10 of remarks documents that Hamilton does not teach or suggests adjusting the transmission rate based on a determination of the processing node that is closest to the user device. 
In response, the examiner respectfully points out that, it appears that applicant is arguing about Hamilton’s method of changing transmission rate of content sent to the server that is predicted to be closest to the future location of user device. However, claims does not indicate that determination of closet server to user device is done based on current location of user device in current time, claim simply says that determining a closest server to user device based on the GPS coordinates. In absence of this explicit recitation of current location of user device in current time, Hamilton 

Examiner’s Note: Examiner advises applicant to add features in to independent clams such as, adjusting transmission bit rate based on device types, based on content format supported by user device, based on transport layer supported by user device, in order to advance the prosecution.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp


Claims 1-7, and 10-16 are rejected on the ground of nonstatutory non-obvious type double patenting over corresponding claims as mapped in table below of U.S. Patent No. 10433007. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim same subject matter.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, mapping of claims as follows: 

U.S. Patent No. 10433007
Claims 1 and 7 maps to 
Claim 1 
Claim 2 maps to 
Claim 2
Claim 3 maps to
Claim 4
Claim 4 maps to
Claim 5
Claim 5 maps to
Claim 6
Claims 6 maps to
Claim 7




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3,  6, 7, 10, 12, 15, and 16 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Kontola et al. (US 20100121977), hereinafter as Kontola, in view of Hamilton et al. (US 20080140840), hereinafter as Hamilton, in further view of Islam et al. (US 8261307), hereinafter as Islam.

Regarding claim 1, Kontola discloses, A method of adapting a content transmission bit rate for a user device having Global Positioning System (GPS) (par. 0022 discloses adaptation of data rate provided among devices within the network, par. 1438 discloses subscriber devices may include geo-location capabilities. Geo location capabilities may include conventional facilities, such as GPS facilities located in subscriber devices), the method comprising:
receiving, by a serving node, GPS coordinates and differential coordinates
from the user device (Fig. 1 and par. 0030 discloses that wireless base station is in communication with client devices 105, i.e. client devices are registered with based device for communication, Par. 0045 discloses that self-locator 205 module of serving node determines the location and speed of client mobile device 105, Par. 0046 discloses that client device is periodically sending GPS coordinates, latitude/longitude i.e. client device sends constant updates of GPS locations ( GPS coordinates) at different interval (differential coordinates) to serving node), the serving node associated with a user of the user device Par. 0030 discloses network 101 having plurality of client devices, Par. 0030 discloses network 101 having serving nodes (servers), Par. 0035 discloses network customers or users, i.e. serving nodes are serving (associated with) network customers or users on their client devices), and the serving node located at a premises of the user (par. 0032 discloses network 101 may be a wireless local area network (WLAN) that comprises a streaming sever (i.e. serving node), e.g. WLANs are based on 802.11 standard allows users to move around the coverage area, often a home, school, office building, that gives users the ability to move around within the area and remained connected);
using, by the serving node, the speed of the user device to calculate a probable content transmission error rate and a probable packet loss rate (Par. 0045-0048 discloses that self-locator 205 of client device calculates speed of client mobile device 105, based on that information, serving node determines that client device will soon be facing network outage, Par. 0035 discloses outage data comprises various network signal coverage factors such as throughput bit arte of data sent through network 101, packet loss rate);
adjusting, by the serving node, the content transmission bit rate for content to is be transmitted to the user device based on the calculated probable content transmission error rate, the calculated probable packet loss rate (Par. 0058 discloses that transmission bit rate is adjusted based on predicated outage, prediction is made based on information regarding mobile device speed, Par. 0035 discloses network outage factors such as network throughput bit rate, packet loss rate), and
causing, by the serving node, to transmit the content to the user device based on the adjusted content transmission bit rate (par. 0058 discloses, fig. 6-9 discloses various example of adjusting content for transmission rate in order to compensate for expected content arrival rate during the outage of connection in order to render content at normal rate during the outage time, and once outside of outage zone, transmission rate adjusted to accommodate the previous normal content bit rate so that expected content arrival bit rate at client device is expected to be normal outside of outage zone).
Kontola does not disclose, calculating, by the serving node, a speed of the user device based on the GPS coordinates and differential coordinates; 
determining, by the serving node, a closest server to the user device based on the GPS coordinates;
adjusting, by the serving node, the content transmission bit rate for content to be transmitted to the user device based on the determination of the closest server. 
 causing, by the serving node, the closest server to transmit the content to the user device. 
Hamilton discloses, calculating, by the serving node, a speed of the user device based on the GPS coordinates and differential coordinates (par. 0028, fig. 1 discloses caching controller (i.e. serving node) that tracks the computing device location using GPS coordinates of computing device, based on that it can determine, path and velocity at which user device is travelling, velocity = speed, i.e. in order to determine the speed of the object GPS coordinates and differential coordinates is required (i.e. difference between two time stamp location events) received from device 150)  ; 
determining, by the serving node, a closest server to the user device based on the GPS coordinates (par. 0028, fig. 1 discloses, the prediction module 115 can identify a processing node 135-145 (i.e. edge servers as disclosed in par. 0025) that is closest to the future location 165 using location tracking system such as GPS where user device sends coordinates or the computing device 150 (i.e. to caching controller (i.e. serving node));
adjusting, by the serving node, the content transmission bit rate for content to be transmitted to the user device based on the determination of the closest server (par. 0038 discloses, the transmission controller 125 can set or vary the rate according to the distance between the user 155 and the future location 165. In that case, the transmission controller 125 can set higher transmission rates for users that are closer to their future locations than for users that are located greater distances from their future locations. This technique helps to ensure that when the user 155 arrives at the future location 165, the data 170 will be properly cached at the selected processing node 140, i.e. serving node 105 adjust the transmission rate of content to send it to determined closest sever where content to be transmitted to the user device). 
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kontola, using the teaching of serving node calculating the speed of user device using the GPS and differential coordinates and determines a closest server to the user device based on GPS coordinates and adjust the content transmission bit rate for content to be transmitted to the user device based on the determination of the closest server, as taught by Hamilton, to avoid the delay associated with sending data over large distances, as disclosed in, Hamilton par. 0004.
Kontola in view of Hamilton explicitly does not disclose, causing, by the serving node, the closest server to transmit the content to the user device. 
Islam discloses, causing, by the serving node, the closest server to transmit the content to the user device (column 8, line 4-16 discloses that serving node determines local server in geographical area of client device is directed to provide requested content). 
Kontola in view of Hamilton, using the teaching of the closest server to transmit the content to the user device, as taught by Islam, to prevent the excessive routing of content over long distance as disclosed in Islam column 8 line 6-8.

Regarding claim 3, the method of claim 1, 
Kontola further discloses, further comprising adjusting, by the serving node, a frame resolution for the content to be transmitted to the user device (Par. 0062 discloses that resolution is modified).

Regarding claim 6, the method of claim 1, 
Kontola further discloses, further comprising adjusting, by the serving node, a number of frames per second for the transmitted content to the user device (Par. 0062 discloses that frame rate is modified).

Regarding claim 7, the method of claim 1, 
Kontola further discloses, further comprising adjusting, by the serving node, an expected packet arrival rate for the content arriving at the user device (par. 0049 discloses when mobile client device exits the outage zone, the client mobile device senses that network signal is within normal quality range and notifies it to the server, in response, server adjusts content to normal bit rate, such that the prior bit rate level (i.e. expected bit rate level) is achieved, par. 0069 discloses increasing the , wherein the expected packet arrival rate is determined from an actual packet arrival rate measured over a time period (par. 0049 further discloses  when client mobile device exits the outage region, the network signal is normal again, at this point client mobile device sense this (i.e. to determine the normal status of network signal definitively normal, measuring of actual bit rate that is staying normal for certain time duration is necessary in order to determine that network is in normal signal status), client mobile device notifies this to server that signal is normal now, in response, server adjust the content rate to normal bit rate which is expected at client device in order for playback of content to continue, hence expected bit rate at the client device is measured from actual bit rate being received at client device for certain time duration).

Regarding claim 10, Kontola discloses, A system to adapt a content transmission bit rate for a user device having Global Positioning System (GPS) (Par. 0003 discloses adjusting transmission bit rate of the content based on geographical position of a client mobile device, par. 0031 discloses client device having GPS), the system comprising:
a serving node to which the user device is registered (par. 0032 discloses single computer server functioning as streaming server, geo-prediction server that is connected with network 101, par. 0046 discloses client device is sending updates to geo-prediction server 103, i.e. client devices are registered with server computer server functioning as streaming server, geo-prediction server), the serving node associated with a user of the user device (par. 0031 discloses client device 105 being cellular telephone, personal digital assistant, a laptop computer, i.e. client device being personal devices, therefore users of personal client device 105 are associated with client device 105, the client device are communicating with network 101, network 101 is comprising a streaming server, geo-prediction server (i.e. serving node), associated with client device as client device are connected with network 101), and the serving node located at a premises of the user (par. 0032 discloses network 101 may be a wireless local area network (WLAN) that comprises a streaming sever (i.e. serving node), e.g. WLANs are based on 802.11 standard allows users to move around the coverage area, often a home, school, office building, that gives users the ability to move around within the area and remained connected); the serving node comprising:
a network communication module (par. 0036, fig. 16, discloses network interface 1602) configured to:
receive GPS coordinates and differential coordinates from the user device (Par. 0046 discloses that client device is periodically sending GPS coordinates, latitude/longitude i.e. client device sends constant updates of GPS locations (GPS coordinates) at different interval (differential coordinates) to serving node), wherein the network communication module is at least one of: a Wi-Fi port, Bluetooth port, cable port, femtocell port (par. 0032 discloses network 101 can be wireless local area network, i.e. serving is connected to local area network using Wi-Fi port), and Ethernet port (par. 0032 discloses network 101 can be wireless local area network, i.e. serving is connected to local area network using Wi-Fi port); and
a processor configured to:
use the speed of the user device to calculate a probable content transmission error rate and a probable packet loss rate (Par. 0045-0048 discloses that self-locator 205 of client device calculates speed of client mobile device 105, based on that information, serving node determines that client device will soon be facing network outage, Par. 0035 discloses outage data comprises various network signal coverage factors such as throughput bit arte of data sent through network 101, packet loss rate);
adjust the content transmission bit rate for content to be transmitted to the user device based on the calculated probable content transmission error rate, the calculated probable packet loss rate (Par. 0058 discloses that transmission bit rate is adjusted based on predicated outage, prediction is made based on information regarding mobile device speed, Par. 0035 discloses network outage factors such as network throughput bit rate, packet loss rate), and
transmit the content to the user device based on the adjusted content transmission bit rate (Par. 0048 discloses that when it is determined that client device is facing outages, bit rate presently being used to transmit the content to client device should be modified, then as per determination streaming server begins sending content at the modified bit rate, par. 0058 discloses, fig. 6-9 discloses various example of adjusting content for transmission rate in order to compensate for expected content arrival rate during the outage of connection in order to render content at normal rate during the outage time, and once outside of outage zone, transmission rate adjusted to accommodate the previous normal content bit rate so that expected content arrival bit rate at client device is expected to be normal outside of outage zone)..
Kontola does not disclose, calculating, by the serving node, a speed of the user device based on the GPS coordinates and differential coordinates; 
determining, by the serving node, a closest server to the user device based on the GPS coordinates;
adjusting, by the serving node, the content transmission bit rate for content to be transmitted to the user device based on the determination of the closest server. 
 causing, by the serving node, the closest server to transmit the content to the user device. 
Hamilton discloses, calculating, by the serving node, a speed of the user device based on the GPS coordinates and differential coordinates (par. 0028, fig. 1 discloses caching controller (i.e. serving node) that tracks the computing device location using GPS coordinates of computing device, based on that it can determine, path and velocity at which user device is travelling, velocity = speed, i.e. in order to determine the speed of the object GPS coordinates and differential coordinates is required (i.e. difference between two time stamp location events) received from device 150)  ; 
determining, by the serving node, a closest server to the user device based on the GPS coordinates (par. 0028, fig. 1 discloses, the prediction module 115 can identify a processing node 135-145 (i.e. edge servers as disclosed in par. 0025) that is closest to the future location 165 using location tracking system such as GPS where user device sends coordinates or the computing device 150 (i.e. to caching controller (i.e. serving node));
adjusting, by the serving node, the content transmission bit rate for content to be transmitted to the user device based on the determination of the closest server (par. 0038 discloses, the transmission controller 125 can set or vary the rate according to the distance between the user 155 and the future location 165. In that case, the transmission controller 125 can set higher transmission rates for users that are closer to their future locations than for users that are located greater distances from their future locations. This technique helps to ensure that when the user 155 arrives at the future location 165, the data 170 will be properly cached at the selected processing node 140, i.e. serving node 105 adjust the transmission rate of content to send it to determined closest sever where content to be transmitted to the user device). 
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kontola, using the teaching of serving node calculating the speed of user device using the GPS and differential coordinates and determines a closest server to the user device based on GPS coordinates and adjust the content transmission bit rate for content to be transmitted to the user device based on the determination of the closest server, as taught by Hamilton, to avoid the delay associated with sending data over large distances, as disclosed in, Hamilton par. 0004.
Kontola in view of Hamilton explicitly does not disclose, causing, by the serving node, the closest server to transmit the content to the user device. 
Islam discloses, causing, by the serving node, the closest server to transmit the content to the user device (column 8, line 4-16 discloses that serving node determines local server in geographical area of client device is directed to provide requested content). 
Kontola in view of Hamilton, using the teaching of the closest server to transmit the content to the user device, as taught by Islam, to prevent the excessive routing of content over long distance as disclosed in Islam column 8 line 6-8.

Regarding claim 12, Kontola in view of Hamilton in further view of Islam in further view of Farris meets the claim limitations as set forth in claim 3. 

Regarding claim 15, Kontola in view of Hamilton in further view of Islam in further view of Farris meets the claim limitations as set forth in claim 6. 

Regarding claim 16, Kontola in view of Hamilton in further view of Islam in further view of Farris meets the claim limitations as set forth in claim 7. 

Claim 2 and 11 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Kontola et al. (US 20100121977), hereinafter as Kontola, in view of Hamilton et al. (US 20080140840), hereinafter as Hamilton, in further view of Islam et al. (US 8261307), hereinafter as Islam, in further view of Farris (US 20090325606).

Regarding claim 2, the method of claim 1, 
Kontola further discloses, wherein the differential coordinates include a change in distance over time (Par. 0046 discloses that client device may be moving 
Kontola in view of Hamilton in further view of Islam does not disclose, said differential coordinates includes change in elevation over time.
Farris discloses, said differential coordinates includes change in elevation over time (Par. 0080 discloses that when mobile device sends location data to premises map subsystem 110, location data sent from mobile device to premises map subsystem includes data representative of an elevation of the mobile device, US 20090325606).
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kontola in view of Hamilton in further view of Islam’s method with teaching of differential coordinates including changing in elevation over time, as taught by Farris, to expand the reach and/or usability of mobile devices for accessing services, associated with specific geographic location as disclosed in Farris, par. 0002.

Regarding claim 11, Kontola in view of Hamilton in further view of Islam in further view of Farris meets the claim limitations as set forth in claim 2. 

Claims 4-5, and 13-14 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Kontola et al. (US 20100121977), hereinafter as Kontola, in view of .

Regarding claim 4, the method of claim 1, 
Kontola does not disclose, further comprising adjusting, by the serving node, a packet size for the transmitted content to the user device.
Mitchell discloses, further comprising adjusting, by the serving node, a packet size for the transmitted content to the user (Column 2 line 60-64 discloses that of fading of signal condition is determined based mobile device position and speed, Column 8 line 12-25 discloses that packet size is determined and selected based on such condition).
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kontola in view of Hamilton in further view of Islam’s method with teaching adjusting the packet size for transmitted content, as taught by Mitchell, to improve the chances of delivering data with varying signal condition as disclosed in Mitchell Column 8 line 12-25.

Regarding claim 5, the method of claim 1, 
Kontola does not disclose, further comprising adjusting, by the serving node, a transmission interval per frame for the transmitted content to the user device.
Mitchell discloses, further comprising adjusting, by the serving node, a transmission interval per frame for the transmitted content to the user device (Column 2 line 60-64 discloses that of fading of signal condition is determined based 
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kontola in view of Hamilton in further view of Islam using teaching of adjusting a transmission interval per frame for the transmitted content to the user device, as taught by Mitchell, to improve the chances of delivering data with varying signal condition as disclosed in Mitchell Column 8 line 12-25.

Regarding claim 13 Kontola in view of Hamilton in further view of Islam in further view of Mitchell meets the claim limitations as set forth in claim 4. 

Regarding claim 14 Kontola in view of Hamilton in further view of Islam in further view of Mitchell meets the claim limitations as set forth in claim 5. 

Claims 8, 9, 17, and 18 are rejected under 35 U.S.C. 103 (a) as being unpatentable Kontola et al. (US 20100121977), hereinafter as Kontola, in view of Hamilton et al. (US 20080140840), hereinafter as Hamilton, in further view of Islam et al. (US 8261307), hereinafter as Islam,, in further view of Khanal, (US 9356824).

Regarding claim 8, the method of claim 1, 
Kontola in view of Hamilton in further view of Islam does not disclose, wherein adjusting, by the serving node, the content transmission bit rate is further based on a condition of the user device.
Khanal discloses, wherein adjusting, by the serving node, the content transmission bit rate is further based on a condition of the user device (column10, line 40-62 discloses delivering content to client device based on characteristics of client sending request, based on requester (i.e. client device) capabilities, the requester capabilities may comprise an ability to receive high resolution video, graphics content, multimedia content , text only content or like., i.e. transmitting by server to client device based on condition of user device, condition of device = supported content formats by the client device).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kontola in view of Hamilton in further view of Islam’s method, using teaching of transmit content to the user device based on the condition of user device, in order to deliver the content to variety of client devise with different characteristics and capabilities as disclosed in delays see Khanal (Col. 1, lines 22-35).

Regarding claim 9, the method of claim 8, 
Kontola in view of Hamilton in further view of Islam in further view of Khanal discloses, wherein the condition of the user device comprises supported content formats by the user device and transport layer protocol used by the user device (column 6, line 33-47 discloses server device capable of communicating packets to another network devices, packets may be communicated between servers, traffic 

Regarding claim 17, Kontola in view of Hamilton in further view of Islam in further view of Khanal meets the claim limitations as set forth in claim 8. 

Regarding claim 18, Kontola in view of Hamilton in further view of Islam in further view of Khanal meets the claim limitations as set forth in claim 9. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736.  The examiner can normally be reached on M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423